On the morning of July 9, 1921, one Peterson, while driving an automobile, sustained injuries in a collision with one of defendant's trains at a road crossing in the village of Lamar, a few miles distant from Grand Rapids. One of defendant's employees, by telephone, notified Dr. Rolland F. Webb, its local surgeon at Grand Rapids. The doctor testified:
"I at once ordered the ambulance from Butterworth hospital to go out and bring the man in and on my order the man was brought into Butterworth hospital. * * * He was mostly unconscious when I first saw him. He may have been conscious for a time. I started to take care of him in pursuance with my arrangements with the New York Central. I believed he needed the attention of a special nurse and I asked Miss Gill, superintendent of nurses, to put a special nurse on the job. Miss McDonald responded to the request that I made. She is a competent nurse and continued on the job for some time and rendered competent and efficient service. I think that it was a case that needed the attention of a nurse throughout the time that she was on the job."
The doctor treated Peterson during the time he was in the hospital without any arrangement with him as *Page 581 
to compensation. He further testified that on the day following the injury he told plaintiff "I had no authority to call her for the railroad company; that she would have to look to the man for her pay," and that "She raised no objection." He assumed that he "did have authority to hire her for the first 24 hours," and that he had authority to "send a man to the hospital" "under those conditions."
Plaintiff denied that Dr. Webb told her she would have to look to the man for her pay. She testified: "I was looking for my pay to the railroad company;" that after six weeks of service she spoke about getting her pay to Dr. Webb and "he said he would talk with Mr. Peterson about it;" that when the doctor did so Peterson said, "Doctor, you put this nurse on the case and you will have to see that she is paid."
Plaintiff here seeks to recover for the service rendered for the six weeks. The amount is not in dispute. The defendant put in evidence the contract between it and the doctor and a pamphlet of "Suggestions and Instructions to Company Surgeons." Its motion for a directed verdict was denied, and the case submitted to the jury, who found for the plaintiff in the sum of $316.89. Defendant reviews the judgment entered thereon by writ of error.
The contract contained the following:
"Third: The said doctor, accepting the appointment as such local surgeon agrees that he will, during his appointment, attend attentatively and professionally at the place of his residence and at a reasonable distance therefrom any and all persons injured in any way in connection with the operation or business of said rail. . . . . . . . . . . . . . . .company, attending said persons as long as they may need attendance and furnishing all dressings that may be needed except where patients are cared for at hospitals."
Among the suggestions and instructions above referred to were: *Page 582 
"No. 6. When trespassers are injured, after rendering first aid, they should be sent to their homes, if at place of accident, or placed in charge of the local county, city or village authorities.
"No. 7. No bills for private rooms in hospital, for special nurses, medicines, or appliances, etc., will be assumed by the company, unless especially authorized by the chief claim agent."
On Dr. Webb's being informed of the injury sustained by Peterson (it having occurred "in connection with the operation" of the railroad), it was his duty, under his contract, to "attend attentatively and professionally" to the needs of Peterson and render him such professional service as his condition required. The authority conferred on him and the duties imposed upon him under the contract were of a special nature. It cannot be said that any general agency was created by it.
The business conducted by the defendant is a dangerous one. Accidents, not only to employees, but to passengers and travelers upon the highways crossing its line of road, are not infrequent. No legal obligation rests upon it to care for persons injured by its trains, as was Peterson. Entering into this contract with the doctor was, however, the assumption of a moral obligation resting upon it to do what was immediately necessary to save life or alleviate pain and suffering when an accident so occurred. The obligation thus assumed had been fully complied with when the exigency which gave rise to it had passed. The extent to which the defendant should go in so providing was a matter for it to decide. It provided in the contract with the doctor for furnishing "first aid," for caring for the person injured until opportunity was afforded him or his relatives or friends or, if none of these were at hand, the public authorities to take charge and do what was further needed. No obligation, even of a moral nature, rested on it to do *Page 583 
more than this. The doctor under his contract was not required to do more.
Plaintiff's right to recover must rest upon the implied or apparent authority which the doctor had to obligate the defendant to pay for her services. She had no knowledge of the contract or its terms. She had no right to assume that the defendant, by rendering "first aid" to Peterson in the emergency created by the accident, intended to obligate itself to care for him and pay the expenses incident thereto until he should fully recover. When the doctor took charge of the injured man, she had a right to assume that he had the authority to bind the company for which he was acting to pay the expense incident to those things which a doctor would ordinarily do under the circumstances. She was sent for at his request. She found the injured man under the influence of an anaesthetic. The doctor testified that the service she then rendered was necessary. But, when the emergency had passed, when Peterson had become conscious and was in a condition to provide for himself or, if unable to do so, when the public authorities might have been appealed to, the apparent authority of the doctor to bind the company for such service no longer existed. His authority expired with the emergency. The duty then devolved on the doctor and the nurse and the injured man to make suitable arrangements for such further aid as he desired and needed. The lack of apparent authority was evident, we think, when we bear in mind the purpose or object sought to be accomplished by the employment of the doctor by the defendant. No person could have, or at least should have, understood from the fact that the defendant employed a local doctor as its surgeon that it intended to provide, free of charge, the services of the surgeon and such nurses and other expenditures as were necessary in caring for a person injured in the operation *Page 584 
of its train, as was Mr. Peterson, during the entire period of his confinement. If authority to hire a nurse was so apparent as to charge the defendant with payment for her services, the same authority would obligate it to pay any other necessary expense incident to his care and treatment while confined in the hospital or other place to which he might have been removed.
The doctrine of apparent authority cannot be so far extended. In the absence of proof that the defendant knowingly permitted the doctor to exercise such enlarged powers, we feel constrained to hold that the plaintiff had no right to rely on any such implied or apparent authority, and that, except for the first 24 hours of service by her, during which time the doctor was administering "first aid" treatment to the injured man, she has no right of recovery. The conclusion reached is, we think, supported by the great weight of authority. In fact, our attention has not been called to any case in which liability has been sustained under circumstances such as are here presented.
Plaintiff's counsel rely on Austrian  Co. v. Springer,94 Mich. 343 (34 Am. St. Rep. 350). This is a leading case in this State on the question of agency. It involved the authority of an agent, sent out by a manufacturer to solicit orders, to bind his employer by an acceptance of the order secured. It was held that "parties dealing with an agent have a right to presume that his agency is general, and not limited;" that "the principal is bound to third persons, acting in ignorance of any limitations, by the apparent authority given, and not by the express authority." It was, however, further said, in speaking of the powers of an agent:
"Among those attributes is the power to do all that is usualor necessary to accomplish the object for which the agency wascreated." *Page 585 
This clearly indicates, as we have attempted to point out, the distinction between an agent who has apparently a general authority to act in relation to the subject-matter of the contract and one whose authority is necessarily limited by the purpose for which the agency is created.
In Vandalia R. Co. v. Bryan, 60 Ind. App. 223 (110 N.E. 218), the services, for which recovery was permitted, were performed in an emergency. This fact was much stressed by the court in its opinion.
The reasoning in the following cases, cited by defendant's counsel, is in harmony with the views we have expressed.Burke v. Railway Co., 114 Mich. 685; Holmes v. McAllister,123 Mich. 493 (48 L.R.A. 396); Mayberry v. Railroad Co.,75 Mo. 492; St. Louis, etc., R. Co. v. Hoover, 53 Ark. 377
(13 S.W. 1092); Bushnell v. Railway Co., 69 Iowa, 620 (29 N.W. 753);Southern R. Co. v. Grant, 136 Ga. 303 (71 S.E. 422, Ann. Cas. 1912C, 472). See, also, 1 Mechem on Agency (2d Ed.), § 720 etseq.; L.R.A. 1918F, 66-68, note.
The judgment should be reversed, with costs to appellant, and a new trial granted.
CLARK, C.J., and STEERE and FELLOWS, JJ., concurred with SHARPE, J.